UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number :001-12991 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: BancorpSouth, Inc. 401(k) Profit-Sharing Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: BancorpSouth, Inc. One Mississippi Plaza 201 South Spring Street Tupelo, Mississippi 38804 BANCORPSOUTH, INC. 401(k) PROFIT-SHARING PLAN Financial Statements and Supplemental Schedules December31, 2011 and 2010 (With Report of Independent Registered Public Accounting Firm) BANCORPSOUTH, INC. 401(k) PROFIT-SHARING PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Plan Benefits – December 31, 2011 and 2010 2 Statements of Changes in Net Assets Available for Plan Benefits – Years Ended December 31, 2011 and 2010 3 Notes to Financial Statements 4 Supplemental Schedule: Schedule H, Line 4i – Schedule of Assets (Held at End of Year) – December 31, 2011 11 Report of Independent Registered Public Accounting Firm The Retirement Committee of the Board of Directors BancorpSouth, Inc.: We have audited the accompanying statements of net assets available for plan benefits of the BancorpSouth, Inc. 401(k) Profit-Sharing Plan (the Plan) as of December 31, 2011 and 2010, and the related statements of changes in net assets available for plan benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for plan benefits of the Plan as of December 31, 2011 and 2010, and the changes in net assets available for plan benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule, Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2011, is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /S/ KPMG LLP Memphis, Tennessee June 27, 2012 BANCORPSOUTH, INC. 401(k) PROFIT-SHARING PLAN Statements of Net Assets Available for Plan Benefits December 31, 2011 and 2010 Investments, at fair value: Common stock of BancorpSouth, Inc. $ $ Mutual funds 100,783,394 98,394,728 Common/collective trust fund 50,790,364 44,318,159 229,196,542 249,127,797 Contributions receivable: Employer – salary deferral match 237,411 301,967 Employer – profit-sharing 1,419,742 1,342,647 Notes receivable from participants 577,419 516,000 Accrued interest and dividends receivable 70,020 1,668,152 Cash 84,901 112,083 Net assets reflecting all investments at fair value 231,586,035 253,068,646 Adjustment from fair value to contract value for interest in common/collective trust fund relating to fully benefit-responsive investment contracts Net assets available for plan benefits $ $ See accompanying notes to financial statements. 2 BANCORPSOUTH, INC. 401(k) PROFIT-SHARING PLAN Statements of Changes in Net Assets Available for Plan Benefits Years ended December 31, 2011 and 2010 Investment income (loss): Net depreciation in investments $ ) $ ) Interest and dividends 4,748,903 8,800,740 Total investment loss ) ) Interest income from notes receivable from participants 21,744 25,536 Net investment and interest loss ) ) Contributions: Employer – salary deferral match 8,399,675 8,624,430 Employer – profit-sharing 1,419,742 1,342,647 Employee – salary deferral 13,638,898 13,393,924 Total contributions 23,458,315 23,361,001 Benefits paid to participants ) ) Net decrease ) ) Net assets available for plan benefits: Beginning of year 251,601,832 265,272,091 End of year $ $ See accompanying notes to financial statements. 3 BANCORPSOUTH, INC. 401(K) PROFIT-SHARING PLAN Notes to Financial Statements December31, 2011 and 2010 Description of Plan The following description of the BancorpSouth, Inc. 401(k) Profit-Sharing Plan (thePlan), provides only general information. Participants should refer to the Plan document for a complete description of the Plan’s provisions. (a) General The Plan was adopted by BancorpSouth, Inc. (the“Company”) effective January1, 1984. It is a defined contribution retirement plan with two components–an employee stock ownership component and a profit sharing component with a 401(k) feature. Employees who have completed one year of service and attained the age of 18 are eligible to participate in the Plan with regards to elective deferrals and employer matching contributions. Employees who completed their first hour of service on or after January 1, 2006 and have attained the age of 21 are eligible to participate in the employer profit-sharing contributions. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). (b) Contributions Plan participants contribute to the Plan by electing to defer between 1% and 25% of their pretax annual compensation, in whole percentages, up to the maximum amount allowed by the Internal Revenue Code ($16,500 in 2011 and 2010). The Company matches 100% of amounts contributed by the participants to the Plan up to 5% of their annual compensation.Beginning in 2006, the Company began making a profit-sharing contribution equaling 2% of each eligible employee’s compensation.Only employees who are not eligible to participate in the Company’s defined benefit retirement plan are eligible for this profit-sharing contribution.For all purposes, compensation is defined as all amounts paid to employees for services, but excluding extraordinary items such as moving expenses and bonuses. Prior to January 1, 2007, the matching Company contribution was invested in common stock of the Company (nonparticipant-directed), while participant and profit-sharing contributions could be invested in common stock of the Company or in any of the other investment options available under the Plan. The Plan provided that after age 55 and ten years of service, a participant could, with some limitations, redirect the nonparticipant-directed investments in Company common stock to any of the other investment options.Effective January 1, 2007, all participants may redirect the investment of funds invested in Company common stock and the prospective matching Company contribution into any of the other investment options. (c) Investment Programs The investment programs of the Plan as of December31, 2011 were as follows:Federated Capital Preservation Fund; American Funds Europacific Growth Fund R4; American Funds Income Fund of America R4; DWS Dreman Small Cap Value Fund - A; Federated Kaufmann Fund Class A; Federated Total Return Bond Fund IS; Fidelity Advisor Short Fixed Income - A; MutualGlobal Discovery Fund A; Nationwide Investor Destination Moderate Conservative A;Neuberger Berman Genesis Fund A;Oppenheimer Global Fund A;Royce Value Plus Service; T. Rowe Price Growth Stock Fund – Advisor;T. Rowe Price Mid-Cap Growth Fund- Advisor; T. Rowe Price Retirement Income Fund – Advisor; T. Rowe Price Retirement 2010 Advisor; T. Rowe Price Retirement 2020 Advisor; T. Rowe Price Retirement 2030 Advisor; T. Rowe Price Retirement 2040 Advisor; T. Rowe (Continued) 4 (Continued) BANCORPSOUTH, INC. 401(K) PROFIT-SHARING PLAN Notes to Financial Statements December31, 2011 and 2010 Price Retirement 2050 Advisor; Vanguard 500 Index Signal; Vanguard Mid Cap Index Fund Signal; Vanguard Selected Value Fund Investor; and Van Kampen Growth & Income Fund A.The investment options also include common stock of the Company. (d) Administration The Plan is administered by a committee appointed by the board of directors of the Company (the“plan administrator”). The plan administrator is responsible for general administration of the Plan and interpretation and execution of the Plan’s provisions. BancorpSouth Bank is the Plan trustee. (e) Participants’ Accounts Separate accounts are maintained for each participant. All amounts contributed by the participant, together with earnings or losses thereon, are maintained in an “employee deferral account.” Matching amounts contributed by the Company are maintained in a separate “employer contribution account,” together with earnings or losses thereon. Profit-sharing contributions contributed by the Company are maintained in a “profit-sharing account” together with earnings or losses thereon. (f) Notes Receivable from Participants Participants may borrow from their employee deferral and employer contribution accounts a minimum of $1,000 up to a maximum of $50,000 or 50% of their account balance, whichever is less. The loans are secured by the balance in the participant’s account and bear interest at commercially reasonable rates as determined under the Plan. At December31, 2011, interest rates on outstanding participant loans ranged from 4.25% to 9.25% with maturity dates ranging from February 11, 2012 to November 30, 2016. (g) Vesting Both the employee deferral and employer contribution accounts are 100% vested and nonforfeitable at all times. The profit-sharing account is vested after three years of service. (h) Payment of Benefits Upon termination of service, death or permanent disability, a participant may elect to receive either a lump-sum amount equal to the value of his or her account, or proportionate monthly installments over a period not to exceed 15 years. For non-spouse beneficiaries, the monthly benefits cannot be paid over a period longer than a participant’s life expectancy or for more than five years following his or her death. For distributions from a participant’s holdings of Company common stock, the participant may elect to receive common stock ofthe Company or cash equal to the fair value of the common stock that otherwise would have been distributed. In addition, a participant may elect to receive a distribution of cash dividends that are paid on the Company common stock allocated to the participant’s account in the Plan. (i) Plan Termination Although the Company has not expressed any intent to do so, it has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. (Continued) 5 BANCORPSOUTH, INC. 401(K) PROFIT-SHARING PLAN Notes to Financial Statements December31, 2011 and 2010 (j) Expenses Administrative expenses of the Plan are paid directly or reimbursed to the Plan by the Company, which is the Plan sponsor. (k) Forfeited Accounts At December 31, 2011, forfeited non-vested profit-sharing accounts totaled $84,891.These accounts will be used to reduce future profit-sharing contributions. Summary of Significant Accounting Policies (a) Basis of Presentation The financial statements of the Plan are prepared under the accrual method of accounting with the exception of benefit payments, which are recorded when paid. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 946-210, Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans, requires the Statement of Net Assets Available for Plan Benefits to present the fair value of the Plan’s investments as well as the adjustment from fair value to contract value for any directly-held or indirectly-held fully benefit-responsive investment contracts. The Statements of Changes in Net Assets Available for Plan Benefits are prepared on a contract value basis for the fully benefit-responsive investment contracts. (b) Investments Purchases and sales of investments are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Quoted market prices are used to value the investments in mutual funds and Company common stock. The interest in the common/collective trust fund is presented at fair value on the Statements of Net Assets Available for Plan Benefits, which is based upon its reported net asset value. The fair value of the guaranteed investment contracts is determined by discounting the expected cash flows based on current market interest rates of similar instruments with comparable durations. The fair value of the synthetic guaranteed investment contracts is determined by the fair value of the underlying assets. An adjustment is then made on the Statements of Net Assets Available for Plan Benefits to reconcile the interest in the common/collective trust fund from fair value to contract value because its underlying investments consist of guaranteed investment contracts that are fully benefit-responsive, which is equal to the value of deposits plus interest accrued at the contract rate, less withdrawals. As provided in relevant accounting pronouncements, an investment contract is generally valued at contract value, rather than fair value, to the extent it is fully benefit-responsive. (c) Notes Receivable from Participants Notes receivable from participants are recorded at amortized cost, which is equal to the unpaid principal balance and any accrued interest. (Continued) 6 BANCORPSOUTH, INC. 401(K) PROFIT-SHARING PLAN Notes to Financial Statements December31, 2011 and 2010 (d) Payment of Benefits Benefits are recorded when paid. (e) Income Taxes The Plan is exempt from federal income taxes in accordance with the provisions of the Internal Revenue Code of 1986, as amended (“IRC”), pursuant to a favorable determination letter from the Internal Revenue Service, dated February 20, 2011.The plan administrator believes that the Plan is designed and is currently being operated in compliance with the applicable requirements of the IRC. Accordingly, no provision has been made for federal income taxes in the accompanying financial statements. Amounts contributed by the Company are not taxed to the participant until a distribution from the Plan is received. Accounting principles generally accepted in the United States of America require Plan management to evaluate tax positions taken by the Plan and recognize a tax liability (or asset) if the Plan has taken an uncertain position that more likely than not would not be sustained upon examination by the Internal Revenue Service.The Plan Administrator has confirmed that there are no uncertain positions taken that would require recognition of a liability (or asset) or disclosure in the financial statements. (f) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the period. Actual results could differ from those estimates. (g) Adoption of New Accounting Standard In January 2010, the FASB issued Accounting Standards Update (ASU) No. 2010-06 which amends Accounting Standards Codification (ASC) 820, Fair Value Measurements and Disclosures, adding new disclosure requirements for Levels 1 and 2, separate disclosures of purchases, sales, issuances and settlements relating to Level 3 measurements and clarification of existing fair value disclosures.The Plan adopted the new guidance in its December 31, 2011 and 2010 financial statements. In September 2010, the FASB issued ASU No. 2010-25 clarifying the classification and measurement of participant loans by defined contribution pension plans.That guidance requires that participant loans be classified as notes receivable from participants and measured at their unpaid principal balance, plus any accrued but unpaid interest.The Plan has adopted this guidance in its December 31, 2011 and 2010 financial statements and has reported participant loans of $577,419 and $516,000, respectively, as notes receivable from participants.Net assets of the Plan were not affected by the adoption of this new guidance. (Continued) 7 BANCORPSOUTH, INC. 401(K) PROFIT-SHARING PLAN Notes to Financial Statements December31, 2011 and 2010 Investments The following investments represent 5% or more of the Plan’s net assets available for plan benefits: December 31 Common Stock of Bancorp South, Inc. $ $ Federated Capital Preservation Fund, at contract value 49,709,889 42,851,345 Federated Total Return Bond Fund IS 18,632,265 19,230,424 The Plan’s investments, including investments bought, sold and held during the year appreciated (depreciated) in value during the years ended December31, 2011 and 2010, respectively, as follows: Net appreciation (depreciation)in investments Mutual funds $ ) $ Common stock of Bancorp South, Inc. ) ) Net appreciation (depreciation) in investments $ ) $ ) Dividend income earned from the investment in Company common stock, a party-in-interest and a related party, was $947,774 and $5,634,917 for the years ended December 31, 2011 and 2010, respectively. As of June 26, 2012 the fair value of the investments held by the Plan as of December 31, 2011 had increased approximately 10% including a 25% increase in the Company’s common stock. Fair Value Measurements FASB ASC Topic 820, Fair Value Measurements (“ASC Topic 820”), establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The following table sets forth by level, within the ASC Topic 820 fair value hierarchy, the Plan’s investments at fair value as of December 31, 2011 and 2010: (Continued) 8 BANCORPSOUTH, INC. 401(K) PROFIT-SHARING PLAN Notes to Financial Statements December31, 2011 and 2010 Investments at Fair Value as of December 31, 2011 Level 1 Level 2 Level 3 Total Mutual funds: Asset Allocation $ - - $ Balanced - - Bond - - International - - Large Cap - - Mid Cap - - Small Cap - - Total Mutual funds - - Common stock of BancorpSouth, Inc. - - Common/collective trust fund - $ - Total investements at fair value $ $ - $ Investments at Fair Value as of December 31, 2010 Level 1 Level 2 Level 3 Total Mutual funds: Asset Allocation $ - - $ Balanced - - Bond - - International - - Large Cap - - Mid Cap - - Small Cap - - Total Mutual funds - - $ Common stock of BancorpSouth, Inc. - - Common/collective trust fund - $ - Total investements at fair value $ $ - $ Fair values are determined based on valuation techniques categorized as follows: Level 1 means the use of quoted prices for identical instruments in active markets; Level 2 means the use of quoted prices for identical or similar instruments in markets that are not active or are directly or indirectly observable; and Level 3 means the use of unobservable inputs. See Note 2(b), Investments, for information regarding the methods used to determine the fair value of the Plan’s investments.These methods may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while the plan administrator believes the Plan’s valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. (Continued) (Continued) 9 BANCORPSOUTH, INC. 401(K) PROFIT-SHARING PLAN Notes to Financial Statements December31, 2011 and 2010 Reconciliation Between Financial Statement Amounts and Form5500 The following is a reconciliation of net assets available for plan benefits per the financial statements to the Form5500 filed for 2010 and the Form 5500 expected to be filed for 2011: December 31, Net assets available for plan benefits per the financial statements $ $ Amounts allocated to withdrawing participants ) ) Net assets available for plan benefits per Form 5500 $ $ The following is a reconciliation of benefits paid to participants per the financial statements to the Form5500 filed for 2010 and the Form 5500 expected to be filed for 2011: Benefits paid to participants per the financial statements $ $ Add amounts allocated to withdrawing participants at end of year Less amounts allocated to withdrawing participants at beginning of year ) ) Benefits paid to participants per Form 5500 $ $ Risks and Uncertainties The Plan invests in various investment securities. Investment securities are exposed to various risks such as interest rate, market and credit risks. Because of the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities could occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statements of net assets available for plan benefits. Subsequent Events Beginning in 2006, the Company began making a profit-sharing contribution equaling 2% of each eligible employee’s compensation. The 2% profit sharing contribution was established in place of the BancorpSouth, Inc. Retirement Plan (the Retirement Plan) for employees hired after January 1, 2006 if they met the eligibility requirements. Effective January 1, 2012, the 2% profit-sharing contribution was eliminated and no further contributions will be made. Those participants affected will transition from the 2.0% profit sharing contribution plan to the cash balance formula of the Retirement Plan. 10 BANCORPSOUTH, INC. AMENDED AND RESTATED SALARY DEFERRAL – PROFIT SHARING EMPLOYEE STOCK OWNERSHIP PLAN Schedule H, Line 4i – Schedule of Assets (Held at End of Year) December 31, 2011 Par/number Current Issuer Description of shares Interest rate Maturity value BancorpSouth, Inc.* Common stock 7,043,810 $ Federated Capital Preservation Fund Common/collective trust - stable value fund 4,970,989 49,709,889 American Funds Europacific Growth Fund R4 Mutual fund 156,183 5,396,136 American Funds Income Fund of America R4 Mutual fund 235,407 3,940,714 DWS Dreman Small Cap Value Fund - A Mutual fund 97,645 3,157,835 Federated Total Return Bond Fund IS Mutual fund 1,651,797 18,632,265 Federated Kaufmann Fund Class A Mutual fund 199,887 929,475 Fidelity Advisor Short Fixed Income - A Mutual fund 246,024 2,273,260 Mutual Global Discovery Fund A Mutual fund 112,431 3,051,373 Nationwide Inv Destinations Mod Con A Mutual fund 417,629 4,134,529 Neuberger Berman Genesis Fund A Mutual fund 52,874 1,748,527 Oppenheimer Global Fund A Mutual fund 16,851 910,639 Royce Value Plus Service Mutual fund 376,495 4,517,940 T. Rowe Price Growth Stock Fund - Adv Mutual fund 351,467 11,074,716 T. Rowe Price Mid-Cap Growth Fund-Adv Mutual fund 215,857 11,164,132 T. Rowe Price Retirement Income Fund Mutual fund 64,807 839,251 T. Rowe Price Retirement 2010 Adv Mutual fund 162,164 2,425,978 T. Rowe Price Retirement 2020 Adv Mutual fund 249,042 3,939,853 T. Rowe Price Retirement 2030 Adv Mutual fund 161,978 2,662,923 T. Rowe Price Retirement 2040 Adv Mutual fund 109,716 1,807,029 T. Rowe Price Retirement 2050 Adv Mutual fund 75,450 694,140 Vanguard 500 Index Signal Mutual fund 51,438 4,920,055 Vanguard Mid Cap Index Fund Signal Mutual fund 73,564 2,069,357 Vanguard Selected Value Fund Inv Mutual fund 74,072 1,377,003 Van Kampen Growth & Income Fund A Mutual fund 490,914 9,116,264 Participant loans* Notes Receivable to Participants — 4.25 – 9.25% Feburary 11, 2012 – November 30, 2016 577,419 $ * BancorpSouth, Inc. and participants in the Plan are parties-in-interest to the Plan. See accompanying Report of Independent Registered Public Accounting Firm. 11 SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. BancorpSouth, Inc. 401(k) Profit-Sharing Plan By: BancorpSouth, Inc. June 27,2012 By: /s/ William L. Malone William L. Malone, First Vice President and Trust Officer 12 EXHIBIT INDEX 23.1Consent of KPMG LLP, Independent Registered Public Accounting Firm 13
